DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on March 4, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,834,860 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Subject Matter
Claims 1, 3-6, 10-11, 16-17, 19, 23-24, 26-27, and 29-34 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for forming a semiconductor material on a wafer comprising exposing the wafer to a deposition gas comprising a gallium precursor and arsine, depositing one or more gallium arsenide layers on the wafer at a deposition rate of 90-120 um/hr, wherein multiple layers, including the one or more layers, form a GaAs cell which is formed using a first mixture of 10 cc of arsine in 2,000 cc of hydrogen gas and 200 cc of a second mixture of 10% trimethylgallium in hydrogen gas as recited in the context of independent claims 1, 11, 
The closest prior art of record includes, inter alia, U.S. Patent Appl. Publ. No. 2012/0305059 to Kayes, et al. (hereinafter “Kayes”) and U.S. Patent Appl. Publ. No. 2004/0113225 to Mitsuhiko Ogihara (“Ogihara”).  In Fig. 1A, ¶[0022], and ¶¶[0026]-[0047] Kayes teaches an embodiment of a method for depositing multiple GaAs layers onto a substrate from a deposition gas comprising gallium and arsenic at a growth rate of up to 120 m/h.  Then in Fig. 7 and ¶¶[0049]-[0055] of the Fourth Embodiment Ogihara teaches an embodiment of a semiconductor epitaxial structure comprised of, inter alia, n- and p-type stacks which include first and second passivation layers.  However, neither Kayes, Ogihara, nor the cited prior art of record teach, disclose, or reasonably suggest a method of forming a GaAs stack that requires the specific steps recited in the context of independent claims 1, 11, 17, and 24, which includes, inter alia, exposing the wafer to a deposition gas comprising a gallium precursor and arsine and depositing one or more gallium arsenide layers on the wafer at 90 to 120 um/h using a first mixture of 10 cc of arsine in 2,000 cc of hydrogen gas and a second mixture of 10% trimethylgallium in hydrogen gas.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714